DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
  The claim terms “target pixel determination module”, “conversion module” and “target pixel data acquisition module” in claim 15 are interpreted under 35 U.S.C. 112(f) as already stated in the previous Office action:
	The specification provides specific structure for the above listed claim terms of claim 15. Specifically, fig. 6 and [0112] of the specification provide structure for the modules. Additionally [0108] and [0110] providing a processing device as a memory and a processor and provide structure for specific types of processors. The operations and function performed by logic can be software stored in the memory and run by the processor which together constitute the structure for interpretation under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2014/0071189) in view of Zhang et al. (US PGPub 2016/0267828) and Jeong (US PGPub 2010/0277400). 

Regarding claim 1, Park discloses a processing method for pixel data (fig. 7, a method S100 of driving a display device), comprising:
determining a target pixel point in pixel points of a display frame image to be revised ([0063], the method S100 according to an embodiment adaptively changes the gain ratio based on the image being displayed, and thus the display device may consume low power and have a long life), wherein a pixel data of each of the pixel points comprises S initial pixel data of different primary colors (fig. 1, SPr, SPb, SPg) and a white initial pixel data (fig. 1, SPw), and S is a positive integer;
converting a white pixel data into different primary colors ([0061], the data mapping unit determines output color data of red, green, and blue by subtracting the W output color data from the input color data of 3 colors, in operation S130); and
obtaining S target pixel data of the different primary colors and a white target pixel data of the target pixel point according to the S equivalent pixel data of the different primary colors and according to S initial pixel data of the different primary colors in the pixel data of the target pixel point ([0061], The data mapping unit determines W output color data by multiplying the extracted minimum value and a gain ratio, in operation S120. The data mapping unit determines output color data of red, green, and blue by subtracting the W output color data from the input color data of 3 colors, in operation S130).
While Park discloses wherein the white target pixel data corresponds an extracted minimum value of the input color data of the 3 colors corresponding to red, green and blue multiplied by a gain ratio ([0061]), other known target pixels could be used including a 0 gray scale. Park does not disclose the white target pixel data corresponds to a 0 gray scale. 
In a similar field of endeavor of display devices, Zhang discloses wherein the white target pixel data corresponds to a 0 gray scale ([0085], the substitution rate of the W luminance output value of the respective pixels in each frame is determined according to the RGB luminance input values of the respective pixels in each frame, and the accumulated proportions of the RGB luminance output values 
In view of the teachings of Park and Zhang, it would have been obvious to one of ordinary skill in the art to substitute the targeted pixel value of Park with a known alternative such as taught by Zhang to achieve expected and intended results for the purpose of balancing life of a display with power consumption of the display (Park, [0032]) and for the purpose of so substantially maintaining the working lives of the respective sub-pixels in the respective pixels uniform as far as possible, and to further improve the service life of the entire display (Zhang, [0026]). 
	While the combination of Park and Zhang discloses converting white pixel data, other methods of conversion of pixel data including from one pixel into multiple pixel data points are known. In a similar field of endeavor of display devices, Jeong discloses converting an initial pixel data in a pixel data of the target pixel point into S equivalent pixel data of the different colors ([0040], “SAR logic 450 implements a binary search algorithm to determine the digital output VF (aged) 714 corresponding to the measured voltage Vdata 402 on the data line D of the sub-pixel. Decoder 452 converts the binary values 458 output by SAR logic 450 to an analog value 460 comparably scaled to the data line voltage for comparison with the data line voltage Vdata 402 in comparator 456. Feedback loop 470 provides the output of comparator 456 to SAR logic 450 so that SAR logic continues the binary search until the value 460 approximates the data line voltage Vdata 402, which is output as VF (aged) 714 for the sub-pixel to be calibrated”).
	In view of the teachings of Park, Zhang and Jeong, it would have been obvious to modify the white conversion of Park and Zhang by providing the conversion of one initial pixel data into multiple 

Regarding claim 2, the combination of Park, Zhang and Jeong further discloses wherein the determining the target pixel point in the pixel points of the display frame image to be revised comprises:
obtaining S initial pixel data of the different primary colors and white initial pixel data of all pixel points in any one display frame image (Park: [0062], the gain adjustment unit may determine the gain ratio through accumulated sums of color data used according to sub-pixels in the image being displayed); and
in a case where a ratio of a sum of brightness corresponding to the white initial pixel data of the all pixel points in the one display frame image to a sum of brightness corresponding to the S initial pixel data of the different primary colors and the white initial pixel data of the all pixel points in the one display frame image is greater than or equal to a first threshold value, determining that the one display frame image is the display frame image to be revised, and then determining the target pixel point in the pixel points of the display frame image to be revised (Park: [0061], accordingly, a display device according to an embodiment suitably adjusts the gain ratio ga based on the saturation S of the image being displayed, thereby consuming low power and realizing a pixel having a long life).

Regarding claim 3, the combination of Park, Zhang and Jeong further discloses wherein the first threshold value is greater than or equal to 70% (Zhang: [0020], the first threshold may be 1/3-0.6, and the second threshold may be 0.4-0.6).
In view of the teachings of Park and Zhang it would have been obvious to one of ordinary skill in the art to select a threshold value greater than or equal to 70%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 4, the combination of Park, Zhang and Jeong further discloses wherein the display frame image to be revised comprises a plurality of target pixel points,

determining portion pixel points of the pixel points in the display frame image to be revised as the plurality of target pixel points (Park: [0051], The comparator 116 outputs the calculated gain ratio ga and the gain adjustment unit 113 transmits the gain ratio ga to the data mapping unit 112. The data mapping unit 112 performs RGB-to-RGBW conversion by using the updated gain ratio ga. Accordingly, a display device according to an embodiment calculates the accumulated sums Nw, Nr, Ng, and Nb of color data used according to sub-pixels in the image being displayed, according to frames or regular frame intervals, and suitably adjust the gain ratio ga by using the accumulated sums Nw, Nr, Ng, and Nb, thereby consuming low power and realizing a pixel having a long life).

Regarding claim 5, the combination of Park, Zhang, and Jeong further discloses wherein n continuous display frame images to be revised constitute a display frame group to be revised, and n is a positive integer; and 
in the display frame group to be revised, positions of target pixel points of different display frame images to be revised are different from each other (Park: [0051], regular frame intervals).

Regarding claim 6, the combination of Park, Zhang and Jeong further discloses wherein positions of all target pixel points in the n continuous display frame images to be revised are in one-to-one correspondence to positions of all pixel points of a display frame image (Park: [0051], a display device according to an embodiment calculates the accumulated sums Nw, Nr, Ng, and Nb of color data used according to sub-pixels in the image being displayed, according to frames or regular frame intervals).

Regarding claim 7, the combination of Park, Zhang and Jeong further discloses wherein the determining the portion pixel points of the pixel points in the display frame image to be revised as the plurality of target pixel points comprises:

wherein i is a positive integers, k is a natural number,                         
                            k
                            =
                            
                                
                                    0,1
                                    ,
                                    2
                                    ,
                                    …
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                    -
                                                    n
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                    , 1≤i+n*k≤N, 1≤i≤n, N is a total number of pixel point columns in the i-th display frame image to be revised (Park: [0051], a display device according to an embodiment calculates the accumulated sums Nw, Nr, Ng, and Nb of color data used according to sub-pixels in the image being displayed, according to frames or regular frame intervals). 

Regarding claim 8, the combination of Park, Zhang and Jeong further discloses wherein the determining the portion pixel points of the pixel points in the display frame image to be revised as the plurality of target pixel points comprises:
determining all pixel points located in a (j+n*k)-th pixel point row in an j-th display frame image to be revised in the display frame group to be revised as a plurality of target pixel points corresponding to the j-th display frame image to be revised,
wherein j is a positive integers, k is a natural number,                         
                            k
                            =
                            
                                
                                    0,1
                                    ,
                                    2
                                    ,
                                    …
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    -
                                                    n
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                    , 1≤j+n*k≤M, 1≤j≤n, M is a total number of pixel point columns in the j-th display frame image to be revised (Park: [0051], a display device according to an embodiment calculates the accumulated sums Nw, Nr, Ng, and Nb of color data used according to sub-pixels in the image being displayed, according to frames or regular frame intervals). 

Regarding claim 9, the combination of Park, Zhang and Jeong further discloses wherein the obtaining the S target pixel data of the different primary colors and the white target pixel data of the target pixel point according to the S equivalent pixel data of the different primary colors and according to the S initial pixel data of the different primary colors in the pixel data of the target pixel point comprises:
superimposing the S equivalent pixel data of the different primary colors and the S initial pixel data of the different primary colors respectively to obtain the S target pixel data of the different primary colors and the white target pixel data (Park: [0040], The data mapping unit 112 generates output color 

Regarding claim 10, Park discloses a display method of a display device (fig. 7, a method S100 of driving a display device), wherein the display device comprises a plurality of pixel units ([0023], one pixel is shown in FIG. 1 for convenience of description, and the number of pixels P included in the display panel 140 may vary according to an application), and the display method comprises:
	determining a target pixel point in pixel points of a display frame image to be revised ([0063], the method S100 according to an embodiment adaptively changes the gain ratio based on the image being displayed, and thus the display device may consume low power and have a long life), wherein a pixel data of each of the pixel points comprises S initial pixel data of different primary colors (fig. 1, SPr, SPb, SPg ) and a white initial pixel data (fig. 1, SPw), and S is a positive integer;
converting a white pixel data into different colors ([0061], the data mapping unit determines output color data of red, green, and blue by subtracting the W output color data from the input color data of 3 colors, in operation S130); 
	obtaining S target pixel data of the different primary colors and a white target pixel data corresponding to the target pixel point in the display frame image to be revised according to the S equivalent pixel data of the different primary colors and according to S initial pixel data of the different primary colors in the pixel data of the target pixel point ([0061], The data mapping unit determines W output color data by multiplying the extracted minimum value and a gain ratio, in operation S120. The data mapping unit determines output color data of red, green, and blue by subtracting the W output color data from the input color data of 3 colors, in operation S130), 
	controlling a pixel unit, which corresponds to the target pixel point, of the plurality of pixel units to display according to the S target pixel data of the different primary colors and the white target pixel data ([0061], a display panel displays an image corresponding to the W output color data and the output color data of red, green, and blue, in operation S150). 

In a similar field of endeavor of display devices, Zhang discloses wherein the white target pixel data corresponds to a 0 gray scale ([0085], the substitution rate of the W luminance output value of the respective pixels in each frame is determined according to the RGB luminance input values of the respective pixels in each frame, and the accumulated proportions of the RGB luminance output values and the W luminance output value in the RGBW luminance output values of the respective pixels within the preset time before each frame; the RGBW luminance output values of the respective pixels in each frame is determined according to the determined substitution rate of the W luminance output value and the RGB luminance input values of the respective pixels in each frame; and the determined RGBW luminance output values of the respective pixels in each frame are converted into the corresponding RGBW output signals, respectively, and are output. Thus, the RGBW luminance output values of the respective pixels in the present frame can be adjusted according to the utilization rate of respective sub-pixels in the respective pixels within a period of time before each frame, so as to substantially maintain the working lives of the respective sub-pixels in the respective pixels uniform as far as possible, and to further improve the service life of the entire display). 
In view of the teachings of Park and Zhang, it would have been obvious to one of ordinary skill in the art to substitute the targeted pixel value of Park with a known alternative such as taught by Zhang to achieve expected and intended results for the purpose of balancing life of a display with power consumption of the display  (Park, [0032]) and for the purpose of so substantially maintaining the working lives of the respective sub-pixels in the respective pixels uniform as far as possible, and to further improve the service life of the entire display (Zhang, [0026]). 
While the combination of Park and Zhang discloses converting white pixel data, other methods of conversion of pixel data including from one pixel into multiple pixel data points are known. In a similar field of endeavor of display devices, Jeong discloses converting an initial pixel data in a pixel data of the target pixel point into S equivalent pixel data of the different colors ([0040], “SAR logic 450 implements a 
	In view of the teachings of Park, Zhang and Jeong, it would have been obvious to modify the white conversion of Park and Zhang by providing the conversion of one initial pixel data into multiple different pixels, as taught by Jeong, for the purpose of providing known alternative conversions to achieve expected and intended results.  

Regarding claim 11, the combination of Park, Zhang and Jeong further discloses a display method of a display device (fig. 7, a method S100 of driving a display device), wherein the display device comprises a plurality of pixel units ([0023], one pixel is shown in FIG. 1 for convenience of description, and the number of pixels P included in the display panel 140 may vary according to an application), and the display method comprises:
obtaining a plurality of target pixel data groups corresponding to a plurality of target pixel points respectively, wherein each target pixel data group in the plurality of target pixel data groups comprises S target pixel data of different primary colors and a white target pixel data, and the S target pixel data of the different primary colors and the white target pixel data in each target pixel data group are obtained by the processing method for pixel data according to claim 1;
in a case where all pixel points in the display frame image to be revised are the plurality of target pixel points, controlling each pixel unit of the plurality of pixel units to display according to S target pixel data of the different primary colors and a white target pixel data in a target pixel point corresponding to each pixel unit (Park: [0051], a display device according to an embodiment calculates the accumulated sums Nw, Nr, Ng, and Nb of color data used according to sub-pixels in the image being displayed, according to frames), or,

obtaining a plurality of initial pixel data groups corresponding to pixel points other than the plurality of target pixel points, wherein each of the initial pixel data groups comprises S initial pixel data of the different primary colors and a white initial pixel data; and
controlling each pixel unit of a plurality of pixel units, which correspond to pixel points, other than the plurality of target pixel points, in the pixel points in the display frame image to be revised, to display according to corresponding S initial pixel data of the different primary colors and a corresponding white initial pixel data (Park: [0051], a display device according to an embodiment calculates the accumulated sums Nw, Nr, Ng, and Nb of color data used according to sub-pixels in the image being displayed, according to frames or regular frame intervals).

Regarding claim 12, the combination of Park, Zhang and Jeong further discloses wherein each pixel unit of the plurality of pixel units comprises S primary color sub-pixels and a white sub-pixel,
the S primary color sub-pixels are in one-to-one correspondence with the S target pixel data of the different primary colors, and the white sub-pixel corresponds to the white initial pixel data (Park: [0051], a display device according to an embodiment calculates the accumulated sums Nw, Nr, Ng, and Nb of color data used according to sub-pixels in the image being displayed, according to frames or regular frame intervals).

Regarding claim 13, the combination of Park, Zhang and Jeong discloses a processing device for pixel data, comprising a memory and a processor ([0030], Alternatively, the RGB-to-RGBW converter 111 may be realized in the data driver 120 or a separate chip, and may vary according to an application),
wherein a computer program is stored in the memory, and the processor is configured to execute the computer program to achieve the processing method according to claim 1.


Regarding claim 14, the combination of Park, Zhang and Jeong discloses the processing method according to claim 1. It would have been obvious to one of ordinary skill in the art to provide a non-transitory computer readable storage medium, storing a computer program, to perform the method according to claim 1 as a known implementation of using software to perform functions. 

Claim 15 is a device drawn to the method of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Regarding claim 16, the combination of Park, Zhang and Jeong discloses a display device (Park: fig. 1, display device 100), comprising a plurality of pixel units (Park: fig. 1, pixel P and [0023] discloses a varying number of pixels in the display panel 140) and the processing device for pixel data according to claim 13.

Claims 17-20 are within the scope of claims 4, 5, 7 and 8 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/14/2021, with respect to the rejection(s) of claims 1, 10 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US PGPub 2017/0270843) discloses “the timing controller 130 may distribute an overload on the white sub-pixel to other sub-pixels, thus preventing degradation of the white sub-pixel” ([0103]).
Peana et al. (US PGPub 2017/0124943) discloses “an OLED table for a white color of a pixel may be provided for a pixel that produces a white color using red, green, and blue OLEDs in the OLED display device 206 at a usage time T.sub.1, and each row in the OLED table 304 may include reference color compensation data that describes the operation of the red, green, and blue OLEDs for that pixel at usage time T.sub.0 (i.e., no degradation), along with x and y color compensation data and Y brightness compensation data for each red, green, and blue OLED for that pixel that may be used to cause pixel to produce a white color/brightness at time T.sub.1 that is equivalent to the white color/brightness produced at time T.sub.0. Similar OLED tables (with different OLED compensation data) may be provided for the white color of the pixel at different usage times (e.g., usage times T.sub.2, T.sub.3, and so on), and may be provided for different colors of the pixel as well. While OLED tables associated with discrete usages times of the OLEDs have been described that will reduce the amount of storage necessary for those OLED tables, such discrete usage times are not meant to limit the present disclosure. For example, in systems where storage space is not limited, OLED tables may be provided for substantially continuous usage time lines to provide for granular OLED compensation as the OLED display device is used” ([0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693